Citation Nr: 1600384	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for coronary artery disease (CAD), status post myocardial infarction.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and April 2015 rating decisions by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  


REMAND

In his January 2008, substantive appeal on the issue of entitlement to an increased rating for PTSD, the Veteran requested a Board hearing.  That request was subsequently withdrawn.  However, in an August 2015 substantive appeal, pertaining to the issue of entitlement to an increased rating for CAD, the Veteran again requested a Board hearing at a local VA office.  Therefore, the Board finds that the Veteran has requested a Board hearing on the issues on appeal.  There is no indication from the record that the Veteran has been scheduled for a hearing before the Board in connection with the appeal.

Because hearings at the RO before the Board are scheduled by the RO, a remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO, in accordance with the docket number of his appeal.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

